Citation Nr: 0402235	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability secondary to treatment of service-connected right 
knee disability and low back disability.

2.  Entitlement to service connection for a hiatal hernia 
secondary to treatment of service-connected right knee 
disability and low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1961 to 
March 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  By this action, the RO denied service 
connection for a hiatal hernia and a claimed stomach disorder 
secondary to treatment for service-connected disability.  The 
stomach disability claimed by the veteran is addressed in the 
order below.  The hiatal hernia claim will be addressed in a 
remand that follows the order.


FINDING OF FACT

The veteran experiences a medication-induced gastropathy that 
is the result of the use of pain medication prescribed for 
service-connected right knee and low back disabilities.


CONCLUSION OF LAW

The veteran has gastropathy that is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled with respect to the stomach disorder claim.

The record reflects that the veteran was provided with notice 
of the April 2001 rating decision denying service connection 
for hiatal hernia, claimed as stomach/abdomen disability as 
secondary to the service-connected disability of back and 
knee (pain medication).  (The rating decision also included a 
decision involving entitlement to a total rating based on 
individual unemployability, but that claim has been resolved 
by the RO and is not therefore at issue in this appeal.)

The veteran was provided with a statement of the case in May 
2002 which notified him of the issues addressed, the evidence 
considered, the adjudicative action taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  The Board notes that the May 
2002 statement of the case provided the veteran with the text 
of the regulations implementing the VCAA.  The Board also 
notes that the RO, in August 2000, advised the veteran of the 
evidence necessary to substantiate his claim, and 
specifically informed him of what evidence VA would obtain 
for him and of what evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO again, in May 2003, provided the veteran with 
information regarding the evidence required to establish 
entitlement, a summary of VA's duties to inform and assist 
under the VCAA, and identified the information needed from 
the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the August 2000 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA, and the May 2003 
correspondence summarized the responsibilities of VA and the 
veteran, the requirements to establish entitlement, and the 
information needed from the veteran.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In addition, the record reflects that the veteran was 
afforded a VA examination in March 2001 which addressed the 
etiology of the disability at issue.  In any event, in light 
of the disposition of the veteran's claim, the Board finds 
that further delay of the appellate process for the purpose 
of addressing any lingering duties which might be required by 
the VCAA or by the implementing regulations is not warranted. 

In sum, the facts relevant to the claim for service 
connection for gastropathy secondary to service-connected 
right knee disability and low back disability have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The record indicates the veteran was service connected for 
residuals of right knee injury in June 1963, and service 
connected in September 1995 for a low back disability 
secondary to the service-connected right knee disability.

On file are VA medical records showing continued use of 
nonsteroidal anti-inflammatory drugs (NSAIDS), including 
Tolectin (tolmetin sodium) and Motrin (ibuprofen) since at 
least 1984, as evidenced by clinical records dated in June 
1984 and thereafter.  At the time of the instant claim, the 
veteran's prescribed medications included 2400 milligrams 
(mg) of ibuprofen per day.  The veteran has complained of 
gastrointestinal upset since at least 1989, as evidenced by a 
record of May 1989.

The veteran was afforded a VA examination in March 2001.  The 
examiner was asked to furnish an opinion on the question of 
whether a currently diagnosed digestive disability was due to 
pain medication or other etiology.  On examination, the 
gastroenterologist said that he was of the opinion that the 
long-term use of NSAIDS for persistent pain may be a 
contributing factor in causing chronic abdominal pain.  The 
examiner opined that, while some of the pain the veteran was 
experiencing was likely related to the veteran's large 
symptomatic hiatal hernia/gastroesophageal reflux disease 
(GERD), some of the pain, categorized by the examiner as 
symptomatic of gastropathy, was likely related to NSAID use.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Disability which is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2003).  

The record clearly shows that VA has prescribed NSAIDS for 
the veteran's use continuously since at least 1984.  The 
record also shows the veteran has complained of 
gastrointestinal pain since at least 1989.  While the VA 
gastroenterologist who examined the veteran did not make a 
specific diagnosis of gastropathy, in the opinion of the 
Board, his use of the term, and the context of its use, 
implied the diagnosis of a NSAID gastropathy.  The examiner's 
medical opinion that at least some of the pain associated 
with the veteran's gastropathy is likely related to the NSAID 
use is compelling.

In light of the evidence showing likelihood that the pain 
associated with the veteran's gastropathy is proximately due 
to or the result of his previously service-connected right 
knee and low back disabilities, the Board finds that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for gastropathy secondary to the use of pain 
medication prescribed for service-connected right knee 
disability and low back disability.  38 U.S.C.A. § 5107 (West 
2002).


ORDER

Entitlement to service connection for gastropathy secondary 
to the use of pain medication prescribed for service-
connected right knee and low back disabilities is granted.


REMAND

As noted in the Introduction section above, the RO 
specifically denied a claim of service connection for hiatal 
hernia.  The 2001 VA gastroenterologist opined that the 
hiatal hernia with GERD was not caused by NSAID use; however, 
the examiner did not provide an opinion as to any aggravating 
effect the NSAID use might have had relative to the hiatal 
hernia/GERD.  

In the case of Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation."  Allen at 448.  Because the examiner did not 
address the question of whether the NSAID use has caused any 
permanent worsening of the hiatal hernia/GERD, further 
evidentiary development is required.  

This claim is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that any additional 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  

2.  The RO should ask the examiner 
who prepared the March 2001 opinion 
to again review the record and 
address the question of whether 
NSAID use required for treatment of 
service-connected disability has 
made any hiatal hernia/GERD 
permanently worse.  The degree of 
worsening should be noted, if 
feasible.  The rationale and factual 
basis for any opinion should be set 
forth in detail.  If the examiner 
determines that another examination 
is required in order to address this 
question of aggravation, or in the 
event the March 2001 examiner is not 
available, an examination should be 
scheduled.  

3.  If the benefit sought on appeal 
is not granted, the RO should issue 
a supplemental statement of the case 
and provide the veteran and his 
representative with an opportunity 
to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



